Citation Nr: 0206990	
Decision Date: 06/27/02    Archive Date: 07/03/02

DOCKET NO.  94-19 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to a higher initial evaluation for 
intermittent explosive disorder with a history of delusions 
syndrome and organic personality disorder with headaches, 
currently rated as 30 percent disabling.

2.  Entitlement to a higher initial evaluation for bronchial 
asthma, currently rated as 10 percent disabling.

3.  Entitlement to service connection for a back disorder.

4.  Entitlement to service connection for a bilateral knee 
disorder.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission



ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Associate Counsel


INTRODUCTION

The veteran had active service from November 1986 to March 
1988.  This matter comes before the Board of Veterans' 
Appeals (BVA or Board) on appeal from an April 1993 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Louis, Missouri.  In December 1996, the 
Board remanded this case for further development.  Now, 
having reviewed all evidence of record, the Board concludes 
that this matter is ready for appellate review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the issues on appeal has been obtained by the 
RO, and the veteran has been notified of the evidence 
necessary to substantiate his claims.

2.  The veteran's intermittent explosive disorder with a 
history of delusions syndrome and organic personality 
disorder with headaches includes symptoms that are productive 
of no more than occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care and conversation normal), due to mood problems, 
anxiety, suspiciousness, weekly panic attacks, chronic sleep 
impairment and mild memory loss, as well as a Global 
Assessment of Functioning Scale score of 60.

3.  The veteran's bronchial asthma is productive of 
exertional dyspnea, forced expiratory volume in one second of 
71 to 80 percent of predicted, and forced expiratory volume 
in one second to forced vital capacity of 71 to 80 percent, 
but no current use of intermittent inhalational or oral 
bronchodilator therapy.

4.  The medical evidence does not show that the veteran's 
current back disorder is related to active service.

5.  The medical evidence does not show that the veteran 
currently suffers from any knee disorder, and any knee 
disorder he may have is not related to active service.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 30 
percent for intermittent explosive disorder with a history of 
delusions syndrome and organic personality disorder with 
headaches have not been approximated.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. Part 4, 
including § 4.132, Diagnostic Codes 9324, 9400 (1988); 66 
Fed. Reg. 45,630-32 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.159); 38 C.F.R. §§ 3.321(b), 
4.130, Diagnostic Codes 9400-9327 (2001).  

2.  The criteria for an initial evaluation in excess of 10 
percent for bronchial asthma have not been approximated.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. § 4.97, Diagnostic Code 6602 (1996); 66 Fed. 
Reg. 45,630-32 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.159); 38 C.F.R. §§ 3.321(b), 4.97, 
Diagnostic Code 6602 (2001).  

3.  A back disorder was not incurred in active service.  38 
U.S.C.A. §§ 1131, 5103, 5103A, 5107(b) (West 1991 & Supp. 
2001); 66 Fed. Reg. 45,630-32 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. §§ 3.102, 3.159); 38 C.F.R. §§  
3.303, 3.304 (2001). 

4.  A bilateral knee disorder was not incurred in active 
service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107(b) (West 
1991 & Supp. 2001); 66 Fed. Reg. 45,630-32 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. §§ 3.102, 3.159); 38 
C.F.R. §§ 3.303, 3.304 (2001). 
 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board initially notes that during the pendency of this 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA) 
became effective.  Pub. L. No. 106-475, 114 Stat. 2096  (Nov. 
9, 2000); see 38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001); 
see also 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified 
at 38 C.F.R. §§ 3.102, 3.159).  This law is applicable to the 
veteran's claims.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  The Board finds that although the VCAA was 
enacted during the pendency of this appeal, there is no 
prejudice to the veteran in proceeding, as its requirements 
have already been met.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).  The Board observes that the veteran was 
given adequate notice of the evidence necessary to 
substantiate his claims, as well as the applicable laws and 
regulations, as indicated in April 1993, December 1993 and 
December 2000 rating decisions, a December 1993 statement of 
the case, and in March 1996, June 1996, December 2000 and 
March 2002 supplemental statements of the case.  

The Board also finds that the RO made satisfactory efforts to 
ensure that all relevant evidence was associated with the 
claims file, and notes that the claims file contains relevant 
medical records, including service records, private treatment 
records and VA records.  The Board observes that the veteran 
was provided: VA mental examinations in March 1993, July 
1993, May 1996 and September 1998; VA respiratory 
examinations in July 1993, October 1997, February 1999 and 
August 2000; and VA orthopedic examinations in July 1993, 
October 1997 and August 2000.  The Board also notes that the 
veteran was given the opportunity for a hearing, which he 
declined in his April 1994 substantive appeal to the Board.  

The Board acknowledges that some service medical records are 
missing from the claims file.  Although the RO made several 
attempts to retrieve these records, it appears that only some 
could be recovered.  The Board observes, however, that there 
is an extensive record of the accident that led to the 
veteran's discharge from service, as well as a record of 
related Medical Evaluation Board proceedings, including a 
detailed separation examination report.  When service medical 
records are not available, VA's duty to assist and the 
Board's duty to provide reasons and bases for its findings 
and conclusions, as well as the duty to carefully consider 
the benefit of the doubt rule, are heightened.  See Moore 
(Howard) v. Derwinski, 1 Vet. App. 401, 404 (1991); Gilbert 
v. Derwinski, 1 Vet. App. 49, 53 (1990).  In light of 
evidence in the file documenting the veteran's physical 
condition at the time of his discharge, the Board deems that 
it may proceed with deciding the claims before it.  Further, 
the Board finds that all relevant facts have been 
sufficiently developed and that no further development is 
required to comply with the duty to assist the veteran in 
obtaining the evidence pertinent to his claims.

I.  Increased Rating Claims

Disability ratings are to be determined by the application of 
a schedule of ratings (Ratings Schedule) that is based on the 
average impairment of earning capacity.  38 U.S.C.A. § 1155 
(West 1991 & Supp. 2001); 38 C.F.R. § 3.321(a) (2001).  
Separate diagnostic codes identify the various disabilities.  
38 C.F.R., Part 4 (2001).  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2001).  The degree of impairment resulting from a 
disability involves a factual determination of the 
disability's severity; in resolving this issue, the Board may 
only consider the specific factors as are enumerated in the 
applicable rating criteria.  Massey v. Brown, 7 Vet. App. 
204, 208 (1994).

During the pendency of these claims, provisions of the Rating 
Schedule were amended, including the rating criteria for 
mental and respiratory disabilities.  When a law or 
regulation changes after a claim has been filed or reopened, 
but before the administrative or judicial appeal process has 
been concluded, the version more favorable to the appellant 
applies unless Congress provided otherwise, or permitted the 
Secretary to do otherwise and the Secretary has done so.  
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

VA's General Counsel has interpreted Karnas to mean that 
where a law or regulation changes during the pendency of a 
claim for increased rating, the Board should first determine 
whether the revised version is more favorable to the 
appellant.  In so doing, it may be necessary for the Board to 
apply both the old and new versions of the regulation.  If 
the revised version of the regulation is more favorable, the 
retroactive reach of that regulation under 38 U.S.C.A. § 
5110(g) can be no earlier than the effective date of that 
change.  In part, the opinion held that the Board must apply 
only the earlier version of the regulation for the period 
prior to the effective date of the change.  VAOPGCPREC 3-
2000.  This opinion is binding on the Board.  38 U.S.C.A. § 
7104(c) (West 1991); 38 C.F.R. § 14.507 (2001).

The Board further notes that the veteran expressed 
disagreement with the original assignment of the disability 
ratings following awards of service connection for both of 
the claims discussed below, and as such, the severity of each 
disability is to be considered during the entire period from 
the initial assignment of the disability ratings to the 
present.  Fenderson v. West, 12 Vet. App. 119, 125-126 
(1999).

A.  Higher Initial Evaluation for Intermittent Explosive 
Disorder with a History of Delusions Syndrome and Organic 
Personality Disorder with Headaches

The veteran was afforded a VA mental examination in March 
1993, where he noted that he worked full-time, and complained 
of anger and nightmares.  The examiner observed that he was 
alert, oriented and cooperative, and that his hygiene was 
intact.  His eye contact was minimal at first, but increased 
with the progression of the interview.  His speech and 
thought forms were classified as normal, with no evidence of 
tangentiality or circumstantial reasoning.  He denied 
hallucinations, as well as suicidal or homicidal ideation.  
The examiner rated the veteran's mood as 4 out of 10, and 
characterized his affect as congruent.  For memory, the 
examiner indicated that the veteran was able to recall 3 out 
of 3 objects at approximately 5 minutes with effort, that he 
could perform serial 7's without difficulty, and that he 
could multiply 2 x 48.  The diagnosis was intermittent 
explosive disorder, with a Global Assessment of Functioning 
Scale Score (GAF score) of 60. 

At a July 1993 VA mental examination, the veteran complained 
of easy irritability and poor frustration tolerance, but 
denied rage reactions or thoughts of harming himself or 
others.  He was alert, oriented and cooperative, but his 
memory showed some impairment.  It was noted that the 
veteran's affect could possibly be labile, but that his mood 
at this visit was euthymic.  The examiner concluded that 
there was no evidence of psychosis, but that psychosocial 
stress functioning was marginal.   

The veteran was afforded a VA mental examination in May 1996, 
where he noted anxiety attacks occurring about once a week 
and lasting for two to three hours.  He stated that he had 
had these attacks since his service, and noted that the 
attacks could be explosive, sometimes causing him to strike 
someone.  He also reported memory problems, with gaps 
concerning his childhood and his service injury, as well as 
the events following it.  He denied depression or any 
symptoms of major depression.  He had not had delusional 
ideas that people were trying to harm him for two years, and 
had not had hallucinations or heard voices for five years.  
The examiner thus recorded that the veteran had been free of 
psychotic symptoms for at least the last two years.  The 
veteran reported that he attempted suicide while in service, 
but that he had not attempted it since.  The examiner 
indicated that except for some gaps concerning dates and 
places, short-term memory, as well as thought flow, was 
normal.  He opined that the anxiety attacks were poorly 
controlled by medication.  He stated that there was no 
evidence of current psychoses and diagnosed panic disorder 
without agoraphobia (where attacks are fairly severe).   For 
the GAF score, the examiner wrote "stress moderate."

At a September 1998 VA mental examination, the veteran 
acknowledged mood problems of irritability, but denied any 
other major problems.  He did describe insomnia, causing him 
to get only four to five hours' sleep per night.  He stated 
that he had been prescribed anti-depressant medications that 
were not helpful.  He noted that he was still employed.  The 
examiner observed that the veteran was well-groomed, and 
alert and oriented to time, place and person.  Memory was 
labeled as fair for remote events, except for specificity of 
dates.  The veteran denied present auditory hallucinations, 
as well as suicidal or homicidal ideations.  The examiner 
observed that the veteran appeared stressed by some of the 
questioning, and that he was highly paranoid against the 
government, but he observed no evidence of thought disorder.  
The examiner noted a tendency to a dysthymic mood, with 
denial of true episodes of major depression, but with a down 
mood apparently secondary to paranoia towards the government.  
Diagnoses included intermittent explosive disorder and 
personality disorder not otherwise specified with paranoid 
features, and a GAF score of 60.  The examiner stated that 
"personality disorder not otherwise specified" was chosen 
because the veteran had patterns meeting the general criteria 
for personality disorder, as well as traits of several other 
personality features.  He also noted that the veteran had a 
history of head trauma and changes in behavior that at times 
were described as organic personality and organic delusional 
disorder, creating the possibility of an atypical organic 
mood disorder.

Effective November 7, 1996, VA revised the criteria for 
diagnosing and evaluating psychiatric disabilities.  All 
diagnoses of mental disabilities must now conform to the 
fourth edition of the Diagnostic and Statistical Manual of 
Mental Disorders (DSM-IV).  38 C.F.R. § 4.125 (2001).  In 
this case, the Board must compare ratings available under 
both the old and new versions of the law and apply the 
version more beneficial to the veteran.  Karnas v. Derwinski, 
1 Vet. App. 308 (1991).

The veteran's mental disability is currently rated at 30 
percent under Diagnostic Codes (DC) 9400-9327.  Under the old 
criteria in the General Rating Formula for psychoneurotic 
disorders for generalized anxiety disorders, a 30 percent 
evaluation was warranted under DC 9400 where there was 
definite impairment in the ability to establish or maintain 
effective and wholesome relationships with people, with 
psychoneurotic symptoms resulting in such reduction in 
initiative, flexibility, efficiency, and reliability levels 
as to produce definite industrial impairment.  A 50 percent 
disability evaluation encompassed situations where the 
ability to establish or maintain effective or favorable 
relationships with people was considerably impaired, and, by 
reason of psychoneurotic symptoms, the reliability, 
flexibility, and efficiency levels were so reduced as to 
result in considerable industrial impairment.  A 70 percent 
evaluation was warranted where the ability to establish or 
maintain effective or favorable relationships with people was 
severely impaired, and where psychoneurotic symptoms were of 
such severity and persistence that there was severe 
impairment in the ability to obtain or retain employment.  38 
C.F.R. Part 4, § 4.132, DC 9400 (1988).  

The current rating decisions also apply DC 9327, a code that 
did not exist before November 1996.  Under the older version 
of the Rating Schedule, the criteria for dementia associated 
with systemic infection, 38 C.F.R. § 4.132, DC 9324 (1988), 
are a proper selection by analogy.  See 38 C.F.R. § 4.20 
(1988).  The older rating criteria for DC 9324, using a 
general rating formula for organic mental disorders, awarded 
a 100 percent disability rating for impairment of 
intellectual functions, orientation, memory and judgment, and 
lability and shallowness of affect of such extent, severity, 
depth and persistence as to produce total social and 
industrial inadaptability.  For ratings less than 100 
percent, symptoms productive of severe impairment of social 
and industrial adaptability were rated at 70 percent, while 
considerable impairment of social and industrial adaptability 
was rated at 50 percent and definite impairment of social and 
industrial adaptability was rated at 30 percent.  38 C.F.R. § 
4.132, DC 9324 (1988).  In a November 1993 VA General Counsel 
opinion, the term "definite" was construed as "distinct, 
unambiguous, and moderately large in degree," and was said 
to represent a degree of social and industrial inadaptability 
that was "more than moderate but less than rather large."  
VAOGCPREC 9-93.  The Board is bound by this interpretation of 
the term "definite."  38 U.S.C.A. § 7104(c) (West 1991 & 
Supp. 2001).

The Rating Schedule for Mental Disorders was amended and 
redesignated as 38 C.F.R. § 4.130, effective November 7, 
1996.  Under the new criteria, a 30 percent rating is 
assigned where there is occupational and social impairment 
with occasional decreases in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care and conversation normal), due to such symptoms as 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions and recent 
events).  A 50 percent rating is assigned where there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., the retention of only highly learned material or 
forgetting to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; and 
difficulty in establishing and maintaining effective work and 
social relationships.  A 70 percent rating is for assignment 
where there is occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and the inability to establish 
and maintain effective relationships.  38 C.F.R. § 4.130 
(2001).

The Board has thoroughly reviewed all of the evidence of 
record, and finds that the currently assigned 30 percent 
rating is consistent with the veteran's disability picture 
throughout the entirety of the claim, and that the 
preponderance of the evidence is against a claim for a rating 
in excess of 30 percent.

The Board finds that application of the pre-November 1996 
regulatory criteria under the old DC 9400 or DC 9324 would 
not result in a rating higher than 30 percent for the 
veteran's disability.  Under the old DC 9324, a 50 percent 
rating was available for cases of considerable impairment in 
social and industrial adaptability.  Under the old DC 9400, a 
rating of 50 percent required considerable impairment of the 
ability to establish or maintain effective relationships with 
people, or considerable industrial impairment because of 
psychoneurotic symptoms.  38 C.F.R. § 4.132, DC 9400 (1988).  
The Board observes that the four VA examinations the veteran 
has undergone, however, have not illustrated considerable 
impairment in the veteran's relationships with others, and 
they have documented his ability to remain employed full-time 
throughout the course of his disability.  As such, a rating 
at 30 percent under either of these codes, and no more, more 
nearly approximates the veteran's level of impairment.  
38 C.F.R. § 4.7 (2001).

Further, the Board notes that the veteran is not eligible for 
a rating in excess of 30 percent using the post-November 1996 
criteria available under the current DC 9400-9327.  The Board 
again notes that the VA examinations show that the veteran 
has reported that he has retained full-time employment during 
the course of his  mental disability.  The VA examinations 
also show, however, that the veteran has experienced 
impairment in the form of mood problems, anxiety, 
suspiciousness, weekly panic attacks, chronic sleep 
impairment and mild memory loss.  In five years of VA 
examinations, the veteran has twice been assigned a GAF score 
of 60, representing moderate symptomatology or moderate 
difficulty in social or occupational functioning according to 
the DSM-IV manual.  The VA examinations do show that that the 
veteran can appropriately care for himself, and that he does 
not currently experience hallucinations or delusions, nor 
suicidal or homicidal thoughts.  In light of this evidence, 
the Board finds that the veteran's symptoms more nearly 
approximate the current rating of 30 percent per 38 C.F.R. 
§ 4.7. 

Accordingly and in light of the above, the preponderance of 
the evidence establishes that the symptoms of the veteran's 
service-connected mental disability do not approximate either 
the old or new criteria for a higher evaluation.  The 
preponderance of the evidence is therefore against the claim 
and there is no doubt to be resolved.  Consequently, a higher 
initial evaluation must be denied.

Lastly, the Board finds that the issue of extraschedular 
entitlement under 38 C.F.R. § 3.321(b)(1) has not been raised 
by the record, as the veteran's symptoms have not been shown 
to have produced such an exceptional case that would warrant 
consideration in this manner.  The Board notes that there is 
no evidence of marked interference with employment or 
frequent periods of hospitalization so as to render 
impracticable the application of regular rating standards to 
this claim.  See Moyer v. Derwinski, 2 Vet. App. 289, 293 
(1992).  
B.  Higher Initial Evaluation for Bronchial Asthma

The evidence includes a March 1993 VA chest x-ray report that 
noted an impression of unremarkable cardiopulmonary 
structures.  At a July 1993 VA evaluation, the examiner noted 
that pulmonary function tests (PFTs) showed mild obstructive 
disease with mild restrictive ventilatory diffusing capacity 
of the lung for carbon monoxide, which was also his 
diagnosis.  A chest x-ray relayed no acute pulmonary 
infiltration.  Exercise-induced asthma was also diagnosed by 
history.

The veteran underwent a VA respiratory diseases evaluation in 
October 1997, where the examiner noted that the July 1993 
PFTs showed forced expiratory volume in one second (FEV-1) to 
forced vital capacity (FVC) at a ratio of 63 percent.  The 
veteran stated that he used no medications.  On evaluation, 
the examiner noted no dullness and fair breath sounds in the 
lungs, and no wheezes or crackles.  A concurrent spirometry 
report showed an FEV-1/FVC ratio of 91 percent.  Diagnoses 
included bronchial asthma and pulmonary emphysema.

An October 1997 VA chest x-ray report listed no demonstrable 
active pulmonary disease or any significant change since the 
July 1993 examination.  The veteran was given new PFTs in 
December 1997, where his FEV-1 was 65 percent of predicted 
and his FEV-1/FVC ratio was 74 percent of predicted.  The 
technician reported airway obstruction, the degree of which 
may have been underestimated by the testing.  He indicated 
that lung volumes were reduced, and that the use of 
bronchodilators produced no significant response.  He noted 
that reduced diffusing capacity indicated a mild loss of 
functional alveolar capillary surface, but that this figure 
was not corrected for the veteran's hemoglobin.  The 
diagnoses were mild obstructive ventilatory defect and 
moderate restrictive ventilatory defect.

The veteran underwent new PFTs in February 1999.  His FEV-1 
was 75 percent of predicted, and the FEV-1/FVC ratio was 85 
percent of predicted.  The technician reported airway 
obstruction and reduced lung volumes, and noted that after 
bronchodilators, there was a paradoxical increase in the 
degree of airway obstruction.  He stated that reduced 
diffusing capacity indicated a severe loss of functional 
alveolar capillary surface, but that this capacity was not 
corrected for the veteran's hemoglobin.  He also noted that 
maldistribution of ventilation was indicated by the 
difference between alveolar volume and total lung capacity.  

The veteran also underwent another VA respiratory diseases 
evaluation in February 1999, where the examiner noted that 
the veteran did not have a productive cough or sputum, or 
dyspnea on short-term exertion, but that he did have episodic 
shortness of breath with continual exercise.  The veteran 
stated that he used a bronchodilator as needed, every two to 
four hours.  He also stated that he still worked full-time.  
The examiner noted that the lungs were clear to auscultation.  
He reviewed recent PFTs and observed that they showed mild 
obstructive and mild restrictive ventilatory defects with a 
moderate reduction in diffusing capacity, and he retained the 
same as his diagnoses.

The veteran was afforded a new VA respiratory diseases 
examination in August 2000, where he complained of exertional 
dyspnea and accompanying chest tightness and cough with 
yellowish expectoration.  He also reported some nocturnal 
wheezy dyspnea.  He stated that he did not currently use 
bronchodilators.  On evaluation of the lungs, the examiner 
noted fair breath sounds with prolonged expiration, with a 
few expiratory wheezes in both lung fields.  A recent chest 
x-ray showed hyperinflation and hyperlucent lungs and 
increased retrosternal air space suggestive of pulmonary 
emphysema, and minimal evidence for old granulomatous lung 
disease.  PFTs showed FEV-1 at 72 percent of predicted and 
FVC was at 83 percent of predicted.  The examiner stated that 
the studies showed mild airflow obstruction due to pulmonary 
emphysema with borderline reversibility.  Diagnoses were 
pulmonary emphysema and reactive airway disease of bronchial 
asthma and overlap syndrome.  The examiner commented that the 
veteran had mild chronic obstructive pulmonary disease and 
bronchial asthma, but that he was stable without 
bronchodilator therapy, last used three months prior.   

Effective October 7, 1996, VA revised the criteria for 
diagnosing and evaluating respiratory disabilities.  61 Fed. 
Reg. 46,720 (1996).  The Board must compare ratings available 
under both versions of the law and apply the version more 
beneficial to the veteran.  Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  

The veteran's asthma is currently rated as 10 percent 
disabling under DC 6602.  Under the old criteria, a 10 
percent rating was given for mild bronchial asthma, 
characterized by paroxysms of asthmatic type breathing (high-
pitched expiratory wheezing and dyspnea) occurring several 
times a year with no clinical findings between attacks.  A 30 
percent rating was given for moderate bronchial asthma, 
characterized by rather frequent asthmatic attacks (separated 
by only 10 to 14 day intervals) with moderate dyspnea on 
exertion between attacks.  A 60 percent rating was given for 
severe bronchial asthma, characterized by frequent asthmatic 
attacks (one or more attacks weekly), marked dyspnea on 
exertion between attacks with only temporary relief by 
medication precluding more than light manual labor.  
38 C.F.R. § 4.97, DC 6602 (1996).  The Board notes that 
"slight," "moderate" and "severe," as used in the codes, 
are not defined in the Rating Schedule.  Therefore, rather 
than applying a mechanical formula, the Board must evaluate 
all evidence to the end that its decisions are "equitable 
and just."  38 C.F.R. § 4.6 (2001).

The current rating criteria for DC 6602 indicates that a 10 
percent evaluation for bronchial asthma is warranted when 
PFTs show FEV-1 of 71 to 80 percent of predicted, an FEV-
1/FVC ratio of 71 to 80 percent, or when the veteran uses 
intermittent inhalational or oral bronchodilator therapy.  A 
30 percent evaluation is warranted for FEV-1 of 56 to 70 
percent of predicted, an FEV-1/FVC ratio of 56 to 70 percent, 
daily inhalational or oral bronchodilator therapy, or when 
the veteran uses inhalational anti-inflammatory medication.  
In order to warrant a 60 percent evaluation, the PFTs must 
show FEV-1 of 40 to 55 percent of predicted, an FEV-1/FVC 
ratio of 40 to 55 percent, when the veteran attends at least 
monthly visits to a physician for required care of 
exacerbations, or when the veteran undergoes intermittent (at 
least three per year) courses of systemic (oral or 
parenteral) corticosteroids.  38 C.F.R. § 4.97, DC 6602 
(2001).

The Board has thoroughly reviewed the evidence of record and 
finds that the currently assigned 10 percent rating is 
consistent with the veteran's disability picture throughout 
the entirety of the claim, and that the preponderance of the 
evidence is against a claim for a rating in excess of 10 
percent.  Under the old DC 6602, the veteran's symptomatology 
would have to be moderate, with frequent asthmatic attacks 
separated only by a 10 to 14 day window, with moderate 
dyspnea on exertion between attacks, in order to merit a 
higher 30 percent rating.  38 C.F.R. § 4.97, DC 6602 (1996).  
Although the veteran has raised complaints of exertional 
dyspnea and alleges frequent asthma attacks, there has been 
no showing of the necessary frequency of asthmatic attacks, 
so the recorded symptomatology more nearly approximates the 
criteria for a 10 percent rating per 38 C.F.R. § 4.7.  As 
such, the Board finds that application of the old DC 6602 for 
the duration of the veteran's claim per Karnas would not 
result in the award of a higher rating. 

A higher rating under the current DC 6602 is also not 
available for the period of the veteran's claim occurring 
after its October 7, 1996, effective date.  To warrant a 30 
percent disability rating here, the evidence must show FEV-1 
or FEV-1/FVC of 56 to 70 percent of predicted, or daily 
inhalational or oral bronchodilator therapy, or inhalational 
anti-inflammatory medication.  38 C.F.R. § 4.97, DC 6602 
(2001).  The evidence indicates that the veteran has not 
consistently used respiratory medications since October 7, 
1996.  Further, PFTs performed on four separate occasions 
from October 1997 to August 2000 report findings in the range 
of 71 to 80 percent (or higher), with the exception of one 
result of FEV-1 at 65 percent in December 1997.  The Board 
therefore finds that the preponderance of the evidence is 
against a claim for a higher rating of 30 percent, as one 
test result in a range slightly above the threshold of a 10 
percent rating cannot shift the entirety of the evidentiary 
findings into equipoise.  As such, the evidence in totum more 
nearly approximates a 10 percent disability rating per 
38 C.F.R. § 4.7.

The veteran contends that the severity and frequency of his 
bronchial asthma attacks warrant a higher rating.  The VA 
examination reports and pulmonary testing results, however, 
are more probative in determining the extent of his 
disability and as to whether the criteria for a higher rating 
have been met.  The preponderance of the evidence establishes 
that the symptomatology of the veteran's service-connected 
disability does not approximate either the old or new 
criteria for a higher evaluation.  The preponderance of the 
evidence is therefore against the claim and there is no doubt 
to be resolved.  Consequently, a higher initial evaluation 
must be denied.

Further, the Board finds that the issue of extraschedular 
entitlement under 38 C.F.R. § 3.321(b)(1) has not been raised 
by the record, as the veteran's symptoms have not been shown 
to have produced such an exceptional case that would warrant 
consideration in this manner.  The Board notes that there is 
no evidence of marked interference with employment or 
frequent periods of hospitalization so as to render 
impracticable the application of regular rating standards to 
this claim.  See Moyer v. Derwinski, 2 Vet. App. 289, 293 
(1992).  

II.  Service Connection Claims

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
incurred in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in active 
service.  38 U.S.C.A. § 1110, 1131 (West 1991 & Supp. 2001); 
38 C.F.R. § 3.303(a) (2001); see also Sanchez-Benitez v. 
Principi, 259 F.3d 1356, 1360-61 (Fed. Cir. 2001).  
Generally, medical evidence is required to prove the 
existence of a current disability and to fulfill the nexus 
requirement of a service connection claim.  Lay or medical 
evidence, as appropriate, may substantiate service 
incurrence.  Layno v. Brown, 6 Vet. App. 465, 469 (1994); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

In-service injury is not enough; there must be chronic 
disability resulting from the injury.  If there is no 
evidence of a chronic condition during service or an 
applicable presumptive period, then a showing of continuity 
of symptomatology after service is required to support the 
claim.  38 C.F.R. § 3.303(b) (2001).  Evidence of a chronic 
condition must be medical unless it relates to a condition to 
which lay observation is competent.  Savage v. Gober, 10 Vet. 
App. 488, 495-498 (1997).  To establish service connection by 
continuity of symptomatology, there must be medical evidence 
that relates a current condition to that symptomatology.  Id.  
Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2001).

Congress limits entitlement for service-connected disease or 
injury to cases where such incidents have resulted in a 
disability.  38 U.S.C.A. §§ 1110, 1131.  A service-connection 
claim must be accompanied by evidence that establishes that 
the claimant currently has the claimed disability.  Rabideau 
v. Derwinski, 2 Vet. App. 141, 144 (1992).  In the absence of 
proof of a present disability, there can be no valid claim.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

A.  Service Connection for a Back Disorder

The veteran states that his back disorder began in service, 
after a parachuting accident.  An April 1987 service medical 
record notes a report of possible pain on palpation of the 
lumbar spine, documented as part of an emergency visit to 
treat the injuries sustained in the accident.  The remaining 
service medical records, including a separation examination 
report for medical evaluation board proceedings, make no 
mention of complaints, symptoms, diagnosis or treatment of 
any back disorder. 

The veteran was afforded a VA spine examination in July 1993.  
The examiner noted that a December 1992 lumbosacral spine x-
ray showed degenerative changes, and his diagnosis after 
clinical evaluation was the same.  

The veteran underwent a VA joints examination in October 
1997.  The examiner noted full range of motion in the lumbar 
spine and excellent spinal extension, but some pulling in the 
left posterior thigh with forward flexion.  He observed left 
hip pain and documented a left leg length discrepancy of 
about two inches less than the right.  The examiner concluded 
that the back pain was the direct result of the leg length 
discrepancy due to developmental left hip pathology, and that 
there was no evidence that the current back and hip pathology 
was related to the service accident.  He concluded that there 
was very good evidence that the current pathology was instead 
related to congenital or developmental pathology involving 
the left hip. 

The veteran also submitted January and February 2000 
treatment records from Dr. G., an orthopedic surgeon.  Dr. G 
noted the service injury and the existence of left hip pain 
since the injury, and diagnosed moderate degenerative 
arthritis of the left hip, in his opinion requiring a left 
total hip replacement to alleviate pain.  He also noted mild 
acetabular dysplasia in the right hip.  His treatment notes 
documented the veteran's back pain, and he observed that 
radiographs of the lumbosacral spine showed slight scoliosis 
with facet degenerative changes at the lumbosacral joint.  
His notes also reflected the left leg length discrepancy.  
Dr. G., however, made no comment relating the back disorder 
to the service injury. 

The veteran was afforded a new VA joints examination in 
August 2000, where the examiner noted previous treatment at a 
VA facility for a low back injury that the veteran reported 
as incurred at work.  The veteran also noted, however, that 
he had received a series of physical therapy treatments to 
his lower back after the service injury.  The veteran 
indicated that he still worked, but that he had missed two 
months the prior year because of his hip problem.  The 
examiner noted a diagnosis of a left hip congenital anomaly, 
but did not address the back disorder.   

The Board finds that this claim for service connection cannot 
be supported by the evidence of record.  Although there is a 
mention of back pain on one occasion, the service medical 
records do not show that the veteran left service with any 
back disorder.  Further, there is no evidence in the record 
of any post-service diagnosis of a back disorder until 
December 1992.  Finally, at the October 1997 VA evaluation, 
the examiner specifically opined that although the veteran 
does currently suffer from a back disorder, it is not related 
to his active service, but instead is the result of a 
congenital hip problem.  In light of the aforementioned, the 
Board holds that the preponderance of the evidence is against 
a finding that the veteran's current back disorder is related 
to service, and so the benefit of the doubt doctrine is not 
for application.  See 38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  
  

B.  Service Connection for a Bilateral Knee Disorder

The veteran asserts that his bilateral knee disorder began in 
service as the result of his parachuting accident.  His 
service medical records, including a medical evaluation board 
separation examination report, however, are silent for any 
complaints, symptoms, diagnosis or treatment of any knee 
disorder.  

A March 1993 x-ray examination report showed no evidence of 
gross osseous pathology in either knee.  At a July 1993 VA 
joints examination, the examiner noted that concurrent x-rays 
for both knees were read as negative, and his diagnosis was a 
normal examination of the knees without evidence of 
pathology.

At the October 1997 VA joints examination, the veteran 
complained of left knee pain in relation to movement of his 
left hip.  The examiner noted a full range of motion in the 
knee, with no particular tenderness or effusion.  He 
concluded that the left knee pain was referred from the hip 
and was not due to any knee pathology, that there was 
absolutely no evidence that the current knee pathology was 
related to the service accident, and that there was very good 
evidence that it was instead related to congenital or 
developmental pathology involving the left hip.

The Board observes that the January and February 2000 
treatment notes from Dr. G., the orthopedic surgeon, contain 
no mention of any knee disorder.  The veteran was also 
afforded a new VA joints examination in August 2000, but the 
examiner did not note any knee problems.

The Board finds that this claim cannot be supported by the 
evidence of record.  The service medical records contain no 
mention of a knee disorder, and post-service medical records, 
including several diagnostic tests, likewise show no evidence 
of a knee disorder.  At the October 1997 VA joints 
evaluation, the examiner recognized the veteran's complaints 
of left knee pain, but opined that this pain was not the 
result of any knee pathology, but was instead referred from 
the congenital hip problem.  Further, the examiner stated 
that there was no evidence that the veteran's knee problem 
was related to his service accident.  The Board therefore 
finds that the preponderance of the evidence is against the 
claim, and so the benefit of the doubt doctrine is not for 
application.  See 38 U.S.C.A. § 5107; Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  


ORDER

Entitlement to a higher initial evaluation for intermittent 
explosive disorder with a history of delusions syndrome and 
organic personality disorder with headaches is denied.

Entitlement to a higher initial evaluation for bronchial 
asthma is denied.

Entitlement to service connection for a back disorder is 
denied.

Entitlement to service connection for a bilateral knee 
disorder is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

